Name: Commission Regulation (EEC) No 3452/88 of 4 November 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 88 Official Journal of the European Communities No L 303/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3452/88 of 4 November 1988 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 755,6 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This. Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all. Member States. ^ Done at Brussels, 4 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ( l ) OJ No L 370, 30. 12. 1986, p. .1 . 0 OJ No L 168 , 1 . 7. 1988 , p . 7. (3 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . v No L 303/2 Official Journal of the European Communities 8 . 11 . 88 ANNEX I LOTA 1 . Operation No ('): 1041 /88 2. Programme : 1988 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneva 19 ; telex 22555 LRCS CH 4. Representative of the recipient^2) (9) : Indian Red Cross Society, Red Cross Building, 1 Red Cross Road, New Delhi 11001 ; telex 31-66115 IRCS IN 5. Place or country of destination : India 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.. 10) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 1 0 . Packaging and marking (4) Q (8) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l (a)) marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 15 February 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of Expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 Qpcember 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 , 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU . 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 10 October 1988, fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of . 1 October 1988, page 45 8 . 11 . 88 Official Journal of the European Communities No L 303/3 LOT B 1.'Operation No ('): 1028/88 2. Programme : 1988 3, Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneva 19 ; telex 22555 LRCS CH 4. Representative of the recipient (2) (') : Croix Rouge SÃ ©nÃ ©galaise, bd F. Roosevelt, BP 299, Dakar ; tel . 22 39 92 5. Place or country of destination : Senegal 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) (") (8) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l (c)) marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Dakar 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply ; 15 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is . awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels :' telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 10 October 1988, fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988 , page 45 No L 303/4 Official Journal of the European Communities 8 . 11 . 88 LOT C 1 , Operation No ('): 1077/88 2. Programme : 1988 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneva 19 : telex 22555 LRCS CH 4. Representative of the recipient (2) (') : Croissant Rouge Mauritanien, av. Gamal Abdel Nasser, BP 344, Nouakchott 5. Place or country of destination : Mauritania 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 1 000 tonnes (2 400 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (c)) marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 15 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders i5) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 10 October 1988, fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988, page 45 8 . 11 . 88 Official Journal of the European Communities No L 303/5 LOT D 1 . Operation Nos ('): 1074/88 and 779/88 2. Programme : 1988 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneva 19 : telex 22555 LRCS CH 4. Representative of the recipient (2) (') : Croissant-Rouge algÃ ©rien, 15 bis bd Mohamed V, Algiers ; tel. 264 57 27/28, telex hilal 67356 DZ 5. Place or country of destination : Algeria 6 . Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) v 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 200 tonnes (480 tonnes of cereals) 9 . Number of lots : two (1 : 80 tonnes ; II : 120 tonnes) 10. Packaging and marking (4) 0 (8) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B,1 (c)) marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 15 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 10 October 1988 , fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988, page 45 No L 303/6 Official Journal of the European Communities 8 . 11 . 88 LOT E 1 . Operation No (') : 1047/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-121 1 Geneva 19 ; telex 22555 LRCS CH 4. Representative of the recipient (2) (9) : Croix-Rouge Burkina Be, BP 340, Ouagadougou ; tel. 33 20 29 34, telex LSCR 5438 BF OUAGADOUGOU 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in paragraph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) Q (8) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a)) marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge,- Ouagadougou 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 28 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 15 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 10 October 1988, fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988, page 45 8 . 11 . 88 Official Journal of the European Communities No L 303/7 LOT F 1 . Operation No ('): 17/88 2. Programme : 1987 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant Rouge, Service Logistique, BP 372, CH-1211 Geneva 19 ; telex 22555 LRCS CH 4. Representative of the recipient (2) (9) : Indian Red Cross Society, Red Cross Building, 1 Red Cross Road, New Delhi 11001 ; telex : 31-66115 IRCS IN 5. Place or country of destination : India 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ , No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 69 tonnes (165,6 tonnes of cereals) 9. Number of lots : one 10 . Packaging and marking (4) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.l (a)) marking on the bags in letters at least 5 cm high : ¢ACTION No 17/88 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / CALCUTTA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Calcutta 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 15 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 10 October 1988, fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988, page 45 No L 303/8 Official Journal of the European Communities 8 . 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 r) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (') The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 8 . 11 . 88 Official Journal of the European Communities No L 303/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II - . ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) A 100 -' LSCR India Action No 1041 /88  (*)  Gift of the Eurpean Economic Community / Action of the League of the Red Cross Societies (LICROSS) / For free distribution / Bombay B 100 LSCR SÃ ©nÃ ©gal Action N0 1028/88  Q  Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Dakar C 1 000 - LSCR Mauritanie Action N0 1077/88  (**j  Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Nouakchott D 200 DI : 80 LSCR AlgÃ ©rie Action N ° 1074/88  (")  Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Alger D II : 120 LSCR Action N ° 779/88  (")  Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Alger E 100 LSCR Burkina Faso Action N0 1047/88  Q  Riz / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Ouagadougou No L 303/10 Official Journal of the European Communities 8 . 11 . 88 f) una cruz roja de 10 x 10 cm et rÃ ¸dt kors pÃ ¥ 10 x 10 cm ein rotes Kreuz in der GrÃ ¶Ã e von 10 x 10 cm Ã ºÃ Ã ºÃ ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã Ã Ã  10 x 10 cm a red cross measuring 10 x 10 cm une croix rouge de 10 x 10 cm una croce rossa di 10 x 10 cm een rood kruis van 10 cm bij 10 cm uma cruz vermelha de 10 x 1Ã  cm. (**) una media luna con las puntas orientadas hacia la derecha en rÃ ¸d halvmÃ ¥ne med spidserne vendt mod hÃ ¸jre ein Halbmond, dessen Enden nach rechts gerichtet sind Ã ºÃ Ã ºÃ ºÃ ¹Ã ½Ã · Ã ·Ã ¼Ã ¹Ã Ã ­Ã »Ã ·Ã ½Ã ¿Ã  Ã ¼Ã µ Ã Ã ± Ã ¬Ã ºÃ Ã ± ÃÃ Ã ¿Ã Ã ±Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã Ã ¼Ã ­Ã ½Ã ± ÃÃ Ã ¿Ã  Ã Ã ± Ã ´Ã µÃ ¾Ã ¹Ã ¬ a red crescent with the points facing to the right un croissant rouge aux pointes orientÃ ©es vers la droite una mezzaluna rossa con le punte rivolte verso la destra een rode halve maan, waarvan de punten naar rechts zijn gericht um crescente vermelho com as pontas orientadas para a direita.